Citation Nr: 9903937	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-18 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a foot disorder, 
disability exhibited by chest pain, a sinus disorder and 
headaches.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that evidence pertinent to a claim of 
entitlement to service connection for a disorder related to 
service in the Persian Gulf War has been added to the claims 
file.  This matter is referred to the RO for appropriate 
action.


REMAND

The record reflects that a March 1995 rating decision denied 
service connection for a foot disorder, disability exhibited 
by chest pain, a sinus disorder and headaches.  In March 1996 
the RO received the veteran's notice of disagreement.  A 
statement of the case was issued in March 1996, and re-mailed 
in October 1996.  In correspondence received by the RO in May 
1996, the veteran requested that his compensation claim be 
reopened and re-rated under "Persian Gulf criteria."  

Upon review of the claims file, the Board finds no document 
or correspondence which may be reasonably construed as a 
substantive appeal received within the applicable time limit.  
See 38 C.F.R. §§ 20.202, 20.302(b) (1998).  Therefore, the 
Board finds additional development is required for an 
appropriate determination as to the matters listed on the 
title page of this decision.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The RO should adjudicate the issue of 
timeliness of appeal.  If any benefit 
sought, for which a timely notice of 
disagreement was filed, is not granted to 
the veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for final appellate review, if otherwise 
in order.

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


